United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, SAPPINGTON
BRANCH, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1920
Issued: September 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2012 appellant filed a timely appeal from an August 21, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he did not
establish a recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant was disabled from June 19 through 21, 2012 causally
related to his November 23, 2009 employment injury.
FACTUAL HISTORY
On November 23, 2009 appellant, then a 45-year-old letter carrier, filed a traumatic
injury claim alleging that on that date he sustained right shoulder pain radiating down his arm in
1

5 U.S.C. § 8101 et seq.

the performance of duty. OWCP accepted the claim for right shoulder strain and an aggravation
of acromioclavicular degenerative hypertrophy with inflammation of the right shoulder.
Following his injury, appellant performed modified employment until February 2, 2010,
when he underwent a reconstruction of the right acromioclavicular joint. On April 20, 2010 he
underwent a release of the right coracoacromial ligamentand on August 13, 2010 he underwent a
distal clavicle resection, acromioplasty and debridement of the rotator cuff and subacromial
space. Appellant returned to limited-duty employment on January 18, 2011.
In a report dated August 12, 2011, Dr. Robert Sciortino, a Board-certified orthopedic
surgeon and OWCP referral physician, reviewed the history of appellant’s work injury and his
symptoms of a popping feeling with pain with certain movements and overhead reaching. He
diagnosed snapping scapular syndrome. Dr. Sciortino recommended against a scapulothoracic
debridement as the change of successful surgery was 50 percent or less. He attributed the
snapping scapular syndrome to a possible bony exostosis or “atrophy of the shoulder from his
injuries.” Dr. Sciortino stated:
“It is possible that [the condition] could have developed at the time of the initial
injury and was missed by all treating physicians. The other possibility is that it
did not develop until much later and, therefore, it is difficult to determine if this is
related. Therefore, I cannot find any direct evidence that the current diagnosis,
which is snapping scapular syndrome, is directly related to the November 2009
work injury and subsequent treatment.”
By decision dated September 30, 2011, OWCP denied appellant’s request for
authorization for right shoulder surgery.2 It found that Dr. Sciortino’s opinion represented the
weight of the evidence and established that the proposed surgery had only a 50 percent change of
reducing the symptoms of popping in the right shoulder. OWCP further determined thathe found
that appellant had no current symptoms due to the accepted work injury.
In a report dated June 19, 2012, Dr. Richard C. Lehman, a Board-certified orthopedic
surgeon, discussed appellant’s complaints of pain with cervical spine extension. On examination
of the right shoulder, he found posterior aspect soreness and good range of motion. Dr. Lehman
stated, “[Appellant] still has popping in the scapulothoracic bursa and now is getting some
grinding and numbness in his posterior shoulder and numbness down into his thumb. The
numbness down into his arm is somewhat bothersome.”Dr. Lehman recommended a magnetic
resonance imaging (MRI) scan study of the cervical spine and a second opinion on the shoulder.
He performed an injection of the scapulothoracic bursa due to “popping.”
In a work certificate dated June 19, 2012, Dr. Lehman found that appellant was off work
until June 22, 2012, at which point he could resume work with his usual restrictions.
2

In a decision dated August 2, 2011, OWCP denied appellant’s claim for compensation on May 6, 2011 as the
medical evidence did not show that he was disabled that date or that the employing establishment could not provide
limited duty. By decision dated August 11, 2011, it denied his request for compensation for intermittent disability
on May 9, 19, 20, 24 and June 3, 2011 as it found that the medical evidence did not establish that he was disabled
from work or that he attended a medical appointment. OWCP indicated that it had paid appellant four hours of
compensation, the maximum allowed, for medical appointments on May 9 and 24, 2011.

2

On June 20, 2012 appellant underwent an MRIscan study of the cervical spine.
On June 29, 2012 appellant filed a claim for compensation (Form CA-7) from June 19
through 21, 2012. He requested compensation for five and a half hours on June 19, 2012 for a
doctor’s visit and eight hours on June 20 and 21, 2012.
By letter dated July 3, 2012, OWCP informed appellant that the evidence of record was
currently insufficient to establish that he was disabled from June 19 through 21, 2012. It noted
that in his June 19, 2012 report, Dr. Lehman recommended an MRI scan of the cervical spine, a
condition not accepted under this claim. OWCP further indicated that treatment of the
scapulothoracic joint was not covered as found in its September 30, 2011 decision. It requested
that appellant submit a detailed report addressing why he was not able to perform his limitedduty employment beginning June 19, 2012.
On July 18, 2012 Dr. Corey G. Solman, Jr., a Board-certified orthopedic surgeon,
reviewed appellant’s history of a November 23, 2009 employment injury and subsequent
surgeries. On examination, he found “popping” with range of motion. Dr. Solman diagnosed
“[s]tatus post three right shoulder surgeries with acromioclavicular joint resection, subacromial
decompression and biceps tenodesis -- now with scapulothoracic bursa pain and snapping.” He
attributed the scapulothoracic bursa changes either to appellant’s work injury or to the “poor
biomechanics of his scapula after three surgeries where his rotator cuff scapular muscles have
been weakened, atrophied and have not been adequately rehabilitated.” Dr. Solman noted that
appellant received treatment from Dr. Lehman through June 19, 2012 with “multiple injections
into the scapulothoracic bursa area.”He stated:
“It is probably reasonable to assume, within a degrees of medical certainty, that
the superomedial scapulothoracic pain and bursal popping is at least directly or
indirectly related to the injury of November 23, 2009 where the right shoulder
was injured and subsequently three surgeries were performed and subsequently he
has developed some weakness and kinematic issues with the scapulothoracic
motion. The culmination [of] all these injuries, surgeries and weakness, has
resulted in worsening of his scapulothoracic bursa snapping and grinding
syndrome.”
Dr. Solman recommended an arthroscopic resection of the scapular bursa.
In a decision dated August 21, 2012, OWCP found that appellant had not established
entitlement to wage-loss compensation recurrence of disability from June 19 to 21, 2012.3
On appeal, appellant contends that he had popping and shoulder pain since his
November 23, 2009 injury.

3

OWCP indicated that it found that appellant did not establish a recurrence of disability from June 19 to 21, 2010
rather than 2012; however, it is apparent that this is a typographical error.

3

LEGAL PRECEDENT
The term disability as used in FECA4 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.5 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.6 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.7 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.8
ANALYSIS
OWCP accepted that appellant sustained a right shoulder strain and an aggravation of
right shoulder acromioclavicular degenerative hypertrophy with inflammation due to
November 23, 2009 employment injury. Following a series of shoulder surgeries, appellant
returned to limited-duty employment on January 18, 2011.
On June 29, 2012 appellant filed a claim for wage-loss compensation for five and a half
hours on June 19, 2012 and eight hours on June 20 and 21, 2012. On June 19, 2012 Dr. Lehman
treated appellant with an injection for scapulothoracic bursa popping and grinding and numbness
radiating down his arm. He also recommended an MRI scan study of the cervical spine, which
appellant underwent on June 20, 2012. Dr. Lehman found that appellant was disabled from work
until June 22, 2012. OWCP denied appellant’s claim for compensation based on its finding in its
September 30, 2011 decision that he did not sustain popping in the right shoulder or snapping
scapular syndrome, due to his accepted work injury. It further noted that the cervical MRI scan
study was not for an accepted condition.
The Board finds that the case is not in posture for decision regarding whether the
treatment appellant received on June 19, 2012 was necessitated in whole or in part by his work
injury. In a report dated August 12, 2011, Dr. Sciortino, an OWCP referral physician, diagnosed
appellant’s shoulder popping as snapping scapular syndrome. He found that there was no
evidence that the diagnosed condition was directly related to the November 2009 employment
injury. On July 18, 2012 Dr. Solman, an attending physician, diagnosed scapulothoracic popping
either directly to the accepted work injury or indirectly as a result of weakness from the three
4

5 U.S.C. § 8101et seq; 20 C.F.R. § 10.5(f).

5

Paul E. Thams, 56 ECAB 503 (2005).

6

Id.

7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

surgeries. The Board finds that a conflict exists between Dr. Sciortino and Dr. Solman regarding
whether the scapular popping for which appellant received treatment on June 19, 2012 is
causally related to his November 23, 2009 work injury. FECA provides that, when there is a
disagreement between an attending physician and the physician making the examination for the
United States, OWCP shall refer appellant for a referee examination.9 On remand, OWCP
should refer appellant for an impartial medical examination for resolution of the issue. The
impartial medical examiner should further address whether he was disabled on June 20 and 21,
2012 due to his work injury. Following this and any further development deemed necessary,
OWCP shall issue ade novo decision.
CONCLUSION
The Board finds that the case is not in posture due to a conflict in medical opinion.
ORDER
IT IS HEREBY ORDERED THATthe August 21, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: September 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See 5 U.S.C. § 8123(a); see also R.A., Docket No. 09-552 (issued November 13, 2009).

5

